NO. 07-03-0173-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL A

                                       APRIL 30, 2003

                            ______________________________


                           IN RE ALFRED LEE STONE, RELATOR

                           _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION1


       By this original proceeding, relator Alfred Lee Stone, an inmate proceeding pro se

and in forma pauperis, presents one issue alleging “cruel and unusual punishment,” in one

petition seeking a writ of mandamus, a writ of prohibition, and a writ of habeas corpus. By

his request for a writ of mandamus, relator seeks to compel the judge of the 47th District

Court of Potter County to mandamus the Potter County District Attorney to provide him

access to public records. By his request for a writ of prohibition, relator alleges the trial

court failed to comply with the requirements of article 11.07 of the Texas Code of Criminal

Procedure regarding his request for a writ of habeas corpus and prays that this Court


       1
           Tex. R. App. P. 47.2(a).
release him from confinement to prevent further cruel and unusual punishment. Under

applicable principles of law, the request for a writ of mandamus is denied and the request

for a writ of habeas corpus is dismissed for want of jurisdiction.


       A writ of prohibition directs a lower court to refrain from doing some act while a writ

of mandamus commands a lower court to do some act. In re Lambert, 993 S.W.2d 123,

126 (Tex.App.–San Antonio 1999, orig. proceeding), citing Tilton v. Marshall, 925 S.W.2d
672, 676 n.4 (Tex. 1996).      Both writs are drastic remedies to be invoked only in

extraordinary   circumstances.        Mayfield    v.   Giblin,   795 S.W.2d 852,   856

(Tex.App.–Beaumont 1990, orig. proceeding), citing Kerr v. United States District Court,

426 U.S. 394, 96 S. Ct. 2119, 48 L. Ed. 2d 725 (1976).


       In determining the specific nature of the extraordinary relief sought, we are not

bound by the nomenclature of pleadings; rather, we look to the substance of the pleadings,

including the prayers and the record before us. White v. Reiter, 640 S.W.2d 586, 593

(Tex.Cr.App. 1982). Substantively, by his application for a writ of prohibition and writ of

mandamus, relator requests that we direct the judge of the 47th District Court to

mandamus the Potter County District Attorney to provide him access to public records, and

because the trial court failed to comply with article 11.07 of the Code of Criminal

Procedure, that we order his release from confinement. Included in an appendix to his

pleadings relator has attached copies of pleadings and motions directed to the 47th District

Court of Potter County, to-wit: “Motion for Judgment on the Pleading,” “Application For

                                              2
Writ of Mandamus,” and “Motion to Obtain Open Records.” Relator does not seek to

prohibit the judge of the 47th District Court to refrain from performing a particular act.

Thus, we consider this portion of relator’s request to be a petition for writ of mandamus.


       Mandamus is an extraordinary remedy available only in limited circumstances

involving manifest and urgent necessity and not for grievances that may be addressed by

other remedies. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). Mandamus will

issue only to correct a clear abuse of discretion or the violation of a duty imposed by law

when there is no adequate remedy at law available. Republican Party v. Dietz, 940
S.W.2d 86, 88 (Tex. 1997). The three requisites to a mandamus are (1) a legal duty to

perform a nondiscretionary act; (2) a demand for performance; and (3) a refusal to act.

Stoner v. Massey, 586 S.W.2d 843, 846 (Tex. 1979).


       When a motion is properly filed and pending before a trial court, the act of

considering and ruling upon that motion is a ministerial act. Barnes v. State, 832 S.W.2d
424, 426 (Tex.App.–Houston [1st Dist.] 1992, orig. proceeding), citing Eli Lilly and Co. v.

Marshall, 829 S.W.2d 157 (Tex. 1992) (orig. proceeding).             The party requesting

mandamus relief has the burden to provide us with a record sufficient to establish his right

to extraordinary relief. Walker, 827 S.W.2d at 840; Ex parte Bates, 65 S.W.3d 133, 135

(Tex.App.–Amarillo 2001, orig. proceeding). Relator has not provided a record nor any

file-stamped pleadings demonstrating that the trial court had knowledge of the pleadings

and motions he alleges he filed, nor is there anything before us to show that the trial court

                                             3
has refused to act. Even a pro se applicant seeking a writ of mandamus must show

himself entitled to extraordinary relief.    Ex parte Benavides, 801 S.W.2d 535, 537

(Tex.App.–Houston [1st Dist.] 1990, writ dism’d w.o.j.). Relator has failed to do so. Thus,

his request for a writ of mandamus is denied.


       By his third request for relief, relator asks that this Court issue a writ of habeas

corpus directing the trial court to release him from illegal confinement. Article 11.05 of the

Texas Code of Criminal Procedure Annotated (Vernon 1977) lists the courts which are

authorized to issue a writ of habeas corpus. Absent from that list are the courts of

appeals. Greenville v. State, 798 S.W.2d 361, 362 (Tex.App.--Beaumont 1990, no pet.).

This Court's habeas corpus jurisdiction in criminal matters is appellate only. Denby v.

State, 627 S.W.2d 435 (Tex.App.--Houston [1st Dist.] 1981, orig. proceeding), cert. denied,

462 U.S. 1110, 103 S. Ct. 2461, 77 L. Ed. 2d 1338 (1983). Thus, we have no jurisdiction to

entertain relator’s request for a writ of habeas corpus.


       Accordingly, the request for a writ of mandamus is denied and the application for

a writ of habeas corpus is dismissed for want of jurisdiction.


                                            Don H. Reavis
                                              Justice




                                              4